Citation Nr: 0600303	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 50 
percent disabling based on the combination of a 40 percent 
rating for restriction of motion of the lumbosacral 
spine/disc disease and a 10 percent rating for neurological 
deficit in the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which continued a 40 
percent rating previously assigned for the loss of motion of 
the lumbosacral spine caused by the veteran's service-
connected lumbosacral strain with degenerative disc disease, 
and also assigned a separate 10 percent rating for 
neurological deficit in the left lower extremity resulting 
from that service-connected low back disorder.  

In his June 2003 notice of disagreement, the veteran 
expressed disagreement with the evaluation of his service-
connected low back and disc condition with neurological 
complications - which he asserts involve both lower 
extremities.  During the course of the appeal the rating 
criteria for evaluating disability to the spine have changed.  
The changes allow for a number of ways to rate disability of 
the spine, and the veteran is entitled to have his disability 
rated under the most favorable criteria.  The Board has seen 
fit to recharacterize the issue (as stated above) to afford 
the greatest degree of flexibility in rating disability due 
to orthopedic and neurological symptomatology caused by his 
low back disorder, under the most favorable criteria 
employable for that period, as shown by the medical evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran's service-connected low back disorder was rated 
as 40 percent disabling since September 2000.  In January 
2003, the veteran submitted a claim for an increased rating.  
He stated that his back pain had been growing worse and that 
he had been falling down a lot more frequently.  VA and 
private medical records indicated that the low back disorder 
had neurological manifestations that appear to involve both 
lower extremities.  A 10 percent rating was assigned for left 
lower extremity neurological deficits resulting from the low 
back disorder.  The veteran appealed for a higher rating and 
asserted that the low back symptomatology includes both right 
and left neurological deficits.  Some medical evidence of 
record clearly supports the veteran's assertion.  A VA 
examiner found an absent right ankle jerk in February 2005, 
and a private doctor, BO, stated in a July 2003 letter that 
the veteran had bilateral radiculopathy.    

However, the medical evidence is inconsistent as to whether 
the veteran has neurological deficits due to his lumbar spine 
disc disease.  The veteran also has diabetes mellitus with 
diabetic neuropathy.  Recent VA outpatient treatment records 
reflect diagnosis of peripheral large fiber neuropathy of 
uncertain etiology, and the 2005 VA examiner concluded the 
veteran has lumbar degenerative disc disease without 
radiculopathy.  The veteran's chiropractor, on the other 
hand, asserts the symptoms are consistent with diagnosis of 
sciatic neuropathy.

It is unclear from the medical evidence of record whether the 
neurological problems in the veteran's lower extremities are 
due to his low back disorder or to his diabetes mellitus.  
Moreover, the diabetic neuropathy is progressing, and, 
according to the conclusions following VA examination in 
February 2005, the veteran will need a motorized scooter in 
1-2 years.  A new VA examination is required to identify the 
nature and severity of all symptomatology due to the 
veteran's service-connected low back disorder and to 
differentiate low back symptomatology (to include that in the 
lower extremities) from symptoms caused by diabetes mellitus 
and diabetic neuropathy or any other nonservice-connected 
medical condition. 



Accordingly, this case is REMANDED to the RO for the 
following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claim. 

2.  Obtain the veteran's records from the 
VA medical facility in Painesville for 
orthopedic and neurologic treatment since 
January 2005.

3.   After receiving any additional VA 
records, the veteran should be scheduled 
for VA orthopedic and neurological 
examinations to determine the nature and 
severity of any symptomatology due to his 
service-connected low back disorder.  The 
veteran's claims folder must be reviewed 
by the examiners in conjunction with the 
examinations.  

The examiners should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to the low 
back disorder.  Any necessary tests or 
studies should be performed.  

The examiners should specifically comment 
on the veteran's assertions that his low 
back disorder involves neurological 
manifestations extending into his left 
and right lower extremities.  The 
examiners should indicate, to the extent 
possible, whether any neurological 
manifestations found in the lower 
extremities are the result of his low 
back disorder or diabetic neuropathy or 
any other medical condition (e.g., see 
diagnosis of peripheral large fiber 
neuropathy of unclear etiology).  

Finally, the examiners should note 
whether the veteran's low back 
symptomatology has resulted in 
incapacitating episodes.  If 
incapacitating episodes (as defined by 
Note 1 following the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) are found to be 
linked to the veteran's service-connected 
low back disorder, the severity and/or 
frequency of these episodes should be 
noted.  

4.  The RO should then readjudicate the 
claim.  During the pendency of this 
appeal, the criteria for rating 
intervertebral disc syndrome and 
disabilities of the spine, generally, 
were revised (effective September 26, 
2003).  As such, evaluation of the low 
back disorder must encompass 
consideration of both the current and 
previous criteria for rating disorders of 
the spine.  

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


